Mr. - Justice' Wylie,’
dissenting, said:
. This • case: presents- the . question whether a man who moves about from one house to another and runs away without paying his gas bill can compel the gas company to furnish him with gas at every new removal without-being obliged to pay his old bill. The plaintiff here was in default to the gas company for a bill on his Tenth street house The company then gave him notice that u-nless he paid this bill it would turn off the gas from his D street place. The plaintiff" refused to pay and the company accordingly shut off the supply of gas, and the court have allowed him to recover damages upon this state of facts.
It may be said that, because this gas company carries on a business analogous to that of a common carrier, it is obliged to furnish gas to every person who applies for it ; and yet it is laid down by all the authorities that even a common carrier may, for good reasons, refuse to carry for certain *340persons. Suppose that A, having Had His goods transported, should refuse to pay the freight after delivering at their place of destination, and then a few days after should offer for ship-roient another lot of goods to the same carrier. The latter might well say: “Pay for what we have already carried, and we will carry these.” But A answers: “No, you are a common carrier, and you must carry all the goods that I want you to whether I pay you the former bill or not.” Now will any court in a case of that kind mulct the carrier in damages because it refuses to carry for a man who refuses to pay his freight bill. I think there is no such law' as would require that. I put my dissent to this decision of the court, upon grounds entirely independent of the special contract entered into by the parties. My learned brethern are of the opinion that this contract relates to the future entirely. I think, however, a fair construction of that agreement would bring this case within it, but I do not insist upon that. I base my opinion upon general principles. The business of a gas company is in some respects like that of a common carrier, and a common carrier is not bound to carry a man’s goods indefinitely who refuses to pay up for past dues. And this company, I think, had a perfect right to say to this man, “We will not continue to furnish you with gas unless you pay up your arrears.”